Citation Nr: 0805438	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-35 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than August 2, 
2004, for an award of service connection for PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The issues of entitlement to an initial rating in excess of 
30 percent for PTSD; entitlement to an effective date earlier 
than August 2, 2004, for an award of service connection for 
PTSD; and entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by the probative, competent evidence of record to be 
causally related to the veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by the probative, competent evidence 
of record to be causally related to the veteran's active 
service.




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed (as an organic disease of the nervous system) to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
August 2004, March 2006, and April 2006 letters from the AOJ 
to the appellant.  These letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
March 2006 and April 2006 letters informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  The Board notes that a 
subsequent adjudication was not completed after VA provided a 
content-compliant VCAA notice, but the Board finds this error 
in timing to be non-prejudicial because the veteran, who is 
represented by an attorney, subsequently informed VA that 
there was no more evidence to submit to substantiate his 
claim.  See VCAA Notice Response, dated in June 2006 (noting 
that the veteran had not more information or evidence to 
submit in support of his claim).  Thus, the failure by the RO 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication.  Medrano v. 
Nicholson, 21 Vet. App. 165, 172-73 (2007).  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of post-service private and VA 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The Board notes that a VA medical opinion 
has been obtained and sufficient competent medical evidence 
is of record to make a decision on this claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran's service medical records, 
if any, are presumed destroyed by a fire at the Records 
Management Center in St. Louis, Missouri in 1973.  The Board 
is of the opinion that all available evidence that could 
substantiate the claim has been obtained based on previous 
search attempts.  In this regard, the Board notes the August 
2004 letter from the RO to the veteran informed him that 
there is a strong possibility that his service medical 
records were destroyed in the 1973 fire.  The August 2004 
letter requested the veteran to send any service medical 
records in his possession to VA.  The veteran was also 
furnished and requested to complete and return a NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  The record does not indicate that a completed NA Form 
13055 was returned to VA.  


Further, the Board notes a request in August 2004 for the 
veteran's medical, dental, and Surgeon General's Office (SGO) 
abstracts of treatment for the veteran's dates of service.  
The response, dated the same month, noted that the allegation 
has been investigated and that no search was possible based 
on the information furnished.  Additionally, a response, 
dated in November 2004, to a request for the veteran's 
personnel file noted that the source document(s) were not 
available and that the veteran's DD Form 214 was mailed.  In 
light of the foregoing, the Board finds that further 
development is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).



Analysis

1.  Bilateral hearing loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The veteran claims that 
he tested aircraft engine with super chargers for half an 
hour at a time in Europe during service.  He reported an 
incident when a tail turret jammed and the gun went off near 
his head.  He reported sudden hearing loss for 2 weeks from 
this acoustic trauma.  Another incident occurred when two B24 
planes collided above his head with debris flying everywhere.  
He reported hearing loss of three days from this incident of 
acoustic trauma.  According to the veteran, his hearing 
acuity recovered in both cases.  See, e.g., May 2005 VA 
examination report.

The Board initially notes that the record contains a report 
of a VA examination conducted in May 2005 that revealed 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Therefore, the Board finds that the first element 
of a service connection claim, that of a current disability, 
has been met.  

Due to the unavailability of the veteran's service medical 
records as was noted in the Board's VCAA duty to assist 
discussion above, the means to demonstrate in-service 
complaints or treatment for hearing loss (or tinnitus) have 
been limited.  However, this fact, in and of itself, does not 
preclude a grant of service connection here.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Alternate sources of evidence may be utilized to establish 
service incurrence.  Moreover, because the veteran's service 
records are presumed to be unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (stating 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's Enlistment 
Record and Report of Separation reflect that the veteran's 
military occupational specialty was that of an Airplane 
Propeller Mechanic.  See also Separation Qualification Record 
(noting that the veteran was the head of the propeller 
department in the bombardment squadron and he maintained and 
supervised propellers and auxiliary installations on various 
planes).  Therefore, the Board finds that it would be 
consistent with the circumstances of the veteran's service to 
be exposed to acoustic trauma while in this occupation.  As 
such, the Board concedes that the veteran was exposed to 
noise trauma in service.  See 38 U.S.C.A. § 1154(a) (West 
2002).

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in 
service.  In May 2005, a VA examiner, after an audiometric 
evaluation and a review of the veteran's claims file, to 
include his DD Form 214 and a private audiogram conducted by 
Hearing Service, dated in November 2004, opined that the 
veteran's bilateral hearing loss "is not at least as likely 
as not, incurred from or aggravated by [his] military 
service."  The examiner diagnosed mild to moderately severe 
sensorineural hearing loss for 500 Hertz (Hz) - 4000 Hz with 
excellent word recognition in the right ear, and mild to 
moderately severe sensorineural hearing loss for 500 Hz - 
4000 Hz with a good word recognition score in the left ear.  
In support of the above opinion the examiner noted that the 
veteran's hearing loss is of a mild to gradually sloping 
moderately severe degree inconsistent with acoustic trauma or 
impact noise like that he experienced in the military.  He 
opined that it is more likely that the veteran's hearing loss 
is a product of presbycusis.  In this regard, the Court has 
defined presbycusis as a "lessening of hearing acuteness 
resulting from degenerative changes in the ear that occur 
especially in old age."  Godfrey v. Brown, 8 Vet. App. 113, 
120-21 (1995).  The Board also notes the examiner recorded 
and considered the veteran's history of post-service 
recreational noise exposure in formulating the above opinion.  

The Board notes a January 2004 private medical record from 
Health Services, dated in November 2004.  The Board observes 
that pure tone thresholds were recorded in an audiogram that 
was not interpreted.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (noting that the Board may not interpret graphical 
representations of audiometric data).  Nonetheless, the Board 
notes that this private medical record did not relate any 
decrease in the veteran's hearing to his military service.  

The Board finds the May 2005 VA examiner's opinion to carry 
great probative value as the VA examiner reviewed the 
veteran's claims folder and performed an objective 
examination of the veteran.  Additionally, Board affords the 
May 2005 VA examination report a high probative value because 
the examiner provided a supporting rationale, as discussed 
above.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(stating that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion).  
Moreover, there is no competent clinical evidence of record, 
VA or private, linking the veteran's current bilateral 
hearing loss disability to service.  Thus, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a bilateral hearing loss disability on 
a direct nonpresumptive basis.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was many years after 
service, to include on VA examination in May 2005.  As such, 
the Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent (as he has not been shown to possess the 
requisite education or training) to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, any statements concerning the etiology of his bilateral 
hearing loss lack probative value.  The Board finds that the 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Although the Board concludes that the evidence is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that current bilateral hearing loss disability is related to 
such incident(s) in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss disability and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct basis, the Board again 
acknowledges that the veteran's military occupational 
specialty of an Airplane Propeller Mechanic subjected him to 
noise exposure while in service, and concedes acoustic trauma 
during service.  

The Board notes that the veteran reported periodic tinnitus 
at the 2005 VA examination.  He denied having it for several 
months and reported it as seldom experienced, in alternating 
ears.  The veteran reported an unknown onset date.  The Board 
notes that there is no competent medical opinion of record 
that etiologically relates the veteran's current tinnitus to 
his in-service acoustic trauma.  In this regard, the examiner 
from the May 2005 VA examination opined that the veteran's 
tinnitus "is not at least as likely as not, incurred from or 
aggravated by [his] military service."  The 2005 VA examiner 
further noted that the veteran's tinnitus is very infrequent 
such that the veteran could not report the onset date and 
reported that he had not had tinnitus for several months.  
The VA examiner stated that this was atypical of tinnitus 
complaints with acoustic trauma or impact noise exposure, 
like what the veteran reported had happened to him during his 
military service.  As the opinion of the 2005 VA examiner was 
based on a review of the veteran's claims folder and backed 
by a supporting rationale, the Board finds this opinion to be 
probative.  As such, in the absence of any competent clinical 
opinion to the contrary, the Board finds that the veteran is 
not entitled to a grant of service connection for tinnitus on 
a nonpresumptive direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was many years after the veteran's 
discharge from service.  As such, the Board finds that 
presumptive service connection for tinnitus is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. § 3.309 (2007).

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the Board finds that the veteran's 
opinion as to the etiology of his tinnitus lacks probative 
value.  Thus, the Board finds that the negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that his 
current tinnitus disability is related to such incident in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus and the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board notes that an October 2005 rating decision granted 
the veteran service connection for PTSD, with an initial 30 
percent evaluation, effective August 2, 2004.  The veteran 
was informed of this rating decision via a letter dated 
November 9, 2005.  An August 2006 rating decision denied the 
veteran a rating in excess of 30 percent for his service-
connected PTSD and denied entitlement to a TDIU.  The veteran 
was informed of this rating decision via a letter dated 
September 7, 2006.    Thereafter, the veteran, through his 
attorney, submitted a notice of disagreement, dated October 
10, 2006 and received by VA on October 17, 2006.  The veteran 
stated his disagreement with the August 2006 rating decision, 
to include the evaluation and effective date assigned for 
PTSD and the RO's denial of entitlement to a TDIU.  The 
veteran's October 2006 notice of disagreement was timely as 
to the October 2005 and August 2006 rating decisions.  Giving 
the veteran the benefit of the doubt as to which rating 
decision is on appeal, the Board will construe the earlier, 
October 2005 rating decision, as being on appeal for the 
issues of entitlement to a rating in excess of 30 percent for 
PTSD and entitlement to an earlier effective date for the 
award of service connection for PTSD.  38 U.S.C.A. § 5107(b).  
As the issue of entitlement to a TDIU was addressed in the 
August 2006 rating decision, the veteran has also initiated 
an appeal of this rating decision.  

The Board notes that a statement of the case has not been 
issued with regard to the three issues just noted.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
with a Statement of the Case as to the 
issues of:  (1) entitlement to an initial 
rating in excess of 30 percent for PTSD; 
(2) entitlement to an effective date 
earlier than August 2, 2004, for an award 
of service connection for PTSD; and (3) 
entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disabilities.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed 
regarding any of the issues, such issue(s) 
should not be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


